Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 18-37 are pending, with claims 18-26 being examined, and claims 27-37 deemed withdrawn. Claims 1-17 are canceled.
Information Disclosure Statement
The information disclosure statements (IDS) received on 6/19/2019 and 3/12/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sample manager…programmed to…make history logging information…” in claims 18-20, 22, 25, and 26, and “a set of one or more history loggers, wherein each history logger from the set of history loggers is programmed to receive…transit data…” in claims 18, 21-23, and 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0015] of the Pre-Grant Publication of the instant Application, US 2019/0331702 A1 (Menhardt et al., hereinafter “Menhardt”) teaches the sample manager being a computer. For purposes of examination, the examiner will interpret the sample manager to be a computer, and equivalents thereof. [0012], [0015], and [0035] of Menhardt teach the history logger being a wireless transceiver, a wireless receiver and wireless transmitter, a smartphone, or a sample manager, i.e. a computer. For purposes of examination, the examiner will interpret the history logger to be a wireless transceiver, a wireless receiver and wireless transmitter, a smartphone, or a computer, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, 5th to Last Ln. recites, “the central manager”. There is insufficient antecedent basis for this limitation in the claim. Further, the term “central monitor” is used extensively throughout the instant claims, including claim 22. Therefore, it appears that “the central manager” was intended to be written as “the central monitor”. For purposes of compact prosecution, the above limitation has been examined as “the central monitor”.
Claim 23 is rejected as depending on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Forni et al. (EP Pub. No. 2668847; hereinafter Forni; already of record on the IDS received 6/19/2019) in view of Cheli et al. (WO Pub. No. 2017/149468; hereinafter Cheli; already of record on the IDS received 6/19/2019), and Crum et al. (US Pub. No. 2018/0128718; hereinafter Crum; already of record).

Regarding claim 18, Forni discloses a machine ([0009]-[0011], see Fig. 1). The machine comprises:
	a) a sample transport container, the sample transport container adapted to store and enable transport of a plurality of sample holders for samples of biological materials collected from patients ([0099]-[0011], see Fig. 1 at container 1, which is a briefcase 20 for biological samples 100).
	b) a set of one or more environment sensors adapted to take measurements of one or more characteristics of an environment of the sample transport container ([0017]-[0020], see Fig. 1 at temperature sensor 8 and pressure sensor 9).
	c) a sample manager located at a testing location and programmed to, for each sample of biological material transported in the sample transport container, make history logging information for that sample of biological material available at the testing location ([0018], [0027], see Fig. 1 at computer 6. See the Claim Interpretation section of the instant Office action above, which shows that the sample manager has been examined as a computer, and equivalents thereof). The history logging information is taken from a set of history logs, each of which: 
	ii) comprises: 
	A) a set of measurements of one or more characteristics of the environment of the sample transport container while the associated sample of biological material was in transit ([0017]-[0020], [0027]). and  
	d) a set of one or more history loggers, wherein each history logger from the set of history loggers is programmed to receive, for inclusion in the history logs of samples of biological material handled by users of the history loggers, transit data for those samples of biological material ([0017]-[0020], [0027], see Fig. 1 at storage device 7 for storing temperature and pressure data, which is part of control unit 4, [0015], the control unit is a motherboard. See the Claim Interpretation section of the instant Office action above, which shows that the history logger has been examined as a wireless transceiver, a wireless receiver and wireless transmitter, a smartphone, or a computer, and equivalents thereof. As a motherboard is the main printed circuit board in a computer and holds and allows communication between crucial electronic components of a computer, the motherboard performs the same function as a computer, is interchangeable with a computer, and there are not substantial differences between a motherboard and a computer. Therefore, the motherboard is an equivalent. See MPEP 2183).
	Forni fails to explicitly disclose that:
Each of the set of history logs is associated with a single sample of biological material with a unique identifier for that sample of biological material; and
Each of the set of history logs comprises a transit initiation timestamp, wherein the transit initiation timestamp is when the associated sample of biological material was placed into the sample transport container for transit.
	Cheli is in the analogous field of evaluating the effects of conditions that occur during the transportation of biological samples (Cheli Pg. 3 Lns. 18-20). Cheli teaches history logs that are associated with a single sample of biological material with a unique identifier for that sample of biological material (Cheli; Pg. 7 Ln. 12-Pg. 8 Ln. 19, the population of biological samples may be test tubes for the collection of blood samples, each test tube having a unique identifier code. The measurement data of transport parameters is correlated with the identification data of the population of biological samples). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the set of history logs in the machine of Forni so that each of the set of history logs is associated with a single sample of biological material with a unique identifier for that sample of biological material as in Cheli, as Cheli teaches that the measurement data can therefore be correlated with each individual sample of biological material (Cheli; Pg. 7 Ln. 12-Pg. 8 Ln. 19), therefore allowing for each individual biological sample to be monitored for potential issues during transit, thereby reducing waste in the case that individual samples need to be disposed of, rather than the container that contains all of the individual samples.
	Modified Forni fails to explicitly disclose that each of the set of history logs comprises a transit initiation timestamp, wherein the transit initiation timestamp is when the associated sample of biological material was placed into the sample transport container for transit.
	Crum is in the analogous field of systems for storing and/or transporting biological samples (Crum; [0058], [0068]). Crum teaches history logs that comprise a transit initiation timestamp, the transit initiation timestamp being when a biological sample was placed into a transport container for transit (Crum; [0068], the sensor obtains, stores, or transmits time information when the sample container is placed in a carrier and transported. This time information, particularly the moment when the sample container is placed in the carrier, is the transit initiation timestamp). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify set of history logs of modified Forni so that each of the set of history logs comprises a transit initiation timestamp, wherein the transit initiation timestamp is when the associated sample of biological material was placed into the sample transport container for transit as in Crum. The motivation would have been that, as Crum teaches that maintaining the temperature of a biological sample within a defined range is critical, and that a transport container has a time limit where the biological sample can be kept within this defined range (Crum [0068], the transport container can maintain a temperature of 5 degrees Celsius for at least one hour. This implies that past the one hour mark, the container may not be able to maintain this temperature), recording the transit initiation timestamp will enable a user to identify if a biological sample has been in transit for an unacceptable amount of time that may affect the quality of the biological sample.	
	Note: The instant Claims contain a large amount of functional language (ex: “adapted to store and enable transport…”, “adapted to take measurements…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 19, modified Forni discloses the machine of claim 18. Modified Forni further discloses that: 
	a) the set of one or more environment sensors adapted to take measurements of one or more characteristics of the environment of the sample transport container comprise: 
	i) one or more pressure sensors adapted to take atmospheric pressure measurements of the environment of the sample transport container (Forni; [0017]-[0020], see Fig. 1 at temperature sensor 8 and pressure sensor 9). 
	ii) one or more temperature sensors adapted to take temperature measurements of the environment of the sample transport container (Forni; [0017]-[0020], see Fig. 1 at temperature sensor 8 and pressure sensor 9).
	b) the history logging information the sample manager located at the testing location is programmed to make available at the testing location for a sample of biological material comprises: 	
	iii) atmospheric pressure the sample of biological material has been exposed to while in transit (Forni; [0017]-[0020], see Fig. 1 at temperature sensor 8 and pressure sensor 9). 
	iv) temperature the sample of biological material has been exposed to while in transit (Forni; [0017]-[0020], see Fig. 1 at temperature sensor 8 and pressure sensor 9).
	Modified Forni fails to explicitly disclose that the history logging information comprises:
i) how many individuals have handled the sample of biological material while in transit; and
ii) duration of time the sample of biological material is in transit.
	Cheli further teaches history logging information that comprises duration of time a biological sample is in transit (Cheli Pg. 4 Lns. 10-17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the history logging information in the machine of modified Forni to comprise the duration of time the biological sample is in transit as in Cheli, as Cheli teaches that the duration of time that a sample is held can damage samples (Cheli Pg. 1 Ln. 31-Pg. 2 Ln. 17); therefore, tracking the amount of time a sample is in transit will enable an operator to determine if the sample is at risk of damage or deterioration.
	Modified Forni fails to explicitly disclose that the history logging information comprises i) ) how many individuals have handled the sample of biological material while in transit.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the history logging information comprise how many individuals have handled the biological sample while in transit. The motivation would have been to ensure that the amount of individuals who contact the sample is sufficiently low to reduce the risk of contamination. Alternatively, the motivation would have been to ensure that any undesired individuals have not contacted the sample, particularly in the event that only a restricted number of individuals, e.g. one individual at the collection station and one individual at the analysis station, are permitted to contact the sample.

Regarding claim 20, modified Forni discloses the machine of claim 18. Modified Forni fails to explicitly disclose that:
the sample manager located at the testing location is programmed to, when a determination of whether a sample of biological material does not conform to a set of requirements for a medical diagnostic test indicates that the sample of biological material does not conform to the set of requirements for the medical diagnostic test, provide an alert selected from a group consisting of: 
		a) an instruction to evaluate a result of the medical diagnostic test using a modified evaluation parameter; 
		b) an instruction to rerun the medical diagnostic test with the sample of biological material one or more times; 
		c) an instruction to discard the sample of biological material; and 
		d) an instruction to generate an order to collect another sample to perform the medical diagnostic test.
	With regards to the sample manager being programmed to, when it is determined that a sample does not conform to a set of requirements to perform a medical diagnostic test, issuing an alert selected from: a) an instruction to evaluate the test result using a modified evaluation parameter; b) rerun the test multiple times; c) discard the sample; and d) generate an order to collect another sample to perform the test, Forni teaches issuing an alarm if the sample exceeds a temperature threshold and/or if the sample is tampered with (Forni [0030]-[0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the machine of Forni so that, when it is determined that a sample does not conform to a set of requirements to perform a medical diagnostic test, an alert is issued that is selected from: a) an instruction to evaluate the test result using a modified evaluation parameter; b) rerun the test multiple times; c) discard the sample; and d) generate an order to collect another sample to perform the test. The motivation would have been to ensure that the diagnostic test does not provide inaccurate results, as all of the above options are safeguards in preventing a test from being run on a nonconforming sample that would generate an inaccurate result. This would therefore improve the accuracy of any subsequent sample analysis.

Regarding claim 21, modified Forni discloses the machine of claim 20. Modified Forni further discloses that: 
	a) the set of one or more environment sensors adapted to take measurements of one or more characteristics of the environment of the sample transport container comprise: 
	i) one or more pressure sensors adapted to take atmospheric pressure measurements of the environment of the sample transport container (Forni; [0017]-[0020], see Fig. 1 at temperature sensor 8 and pressure sensor 9). 
	ii) one or more temperature sensors adapted to take temperature measurements of the environment of the sample transport container (Forni; [0017]-[0020], see Fig. 1 at temperature sensor 8 and pressure sensor 9).	b) the machine comprises a central monitor programmed to maintain the set of history logs by performing acts comprising: 
	i) receiving transit data from history loggers for samples of biological material (Forni; [0017]-[0020], [0027], see Fig. 1 at storage device 7 for storing temperature and pressure data, which is part of control unit 4, [0015]).
	ii) storing the transit data for samples of biological material in database records (Forni; [0017]-[0020], [0027], see Fig. 1 at storage device 7 for storing temperature and pressure data, which is part of control unit 4, [0015]). 
	Modified Forni fails to explicitly disclose that:
the transit data for samples is stored in database records associated with the unique identifiers of the samples of biological material to which the transit data relates; and 
c) the central monitor is programmed to make the determination of whether the sample of biological material does not conform to the set of requirements for the medical diagnostic test by performing a set of acts comprising: 
	i) using the unique identifier of the sample of biological material, retrieving data indicating that the medical diagnostic test is to be performed with that sample of biological material; 
	ii) comparing temperature data from the set of one or more temperature sensors with a temperature threshold associated with the medical diagnostic test; 
	iii) comparing atmospheric pressure data from the set of one or more pressure sensors with an atmospheric pressure threshold associated with the medical diagnostic test; 
	iv) comparing how long the sample of biological material had been in transit with a transit time threshold associated with the medical diagnostic test; and 
	v) comparing a time delay between when the sample of biological material was collected and when it was placed in transit with a collection delay threshold for the medical diagnostic test.
	However, with regards to the transit data being stored in database records associated with the unique identifiers of the biological samples to which the transit data relates, Cheli teaches associating transit data with unique identifiers of biological samples to which the transit data relates (Cheli; Pg. 7 Ln. 12-Pg. 8 Ln. 19, the population of biological samples may be test tubes for the collection of blood samples, each test tube having a unique identifier code. The measurement data of transport parameters is correlated with the identification data of the population of biological samples). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the machine of modified Forni so that transit data is stored in database records associated with the unique identifiers of biological samples to which the transit data relates as in Cheli, as Cheli teaches that the measurement data can therefore be correlated with each individual sample of biological material (Cheli; Pg. 7 Ln. 12-Pg. 8 Ln. 19), therefore allowing for each individual biological sample to be monitored for potential issues during transit, thereby reducing waste in the case that individual samples need to be disposed of, rather than the container that contains all of the individual samples.
	Modified Forni fails to explicitly disclose that:
c) the central monitor is programmed to make the determination of whether the sample of biological material does not conform to the set of requirements for the medical diagnostic test by performing a set of acts comprising: 
	i) using the unique identifier of the sample of biological material, retrieving data indicating that the medical diagnostic test is to be performed with that sample of biological material; 
	ii) comparing temperature data from the set of one or more temperature sensors with a temperature threshold associated with the medical diagnostic test; 
	iii) comparing atmospheric pressure data from the set of one or more pressure sensors with an atmospheric pressure threshold associated with the medical diagnostic test; 
	iv) comparing how long the sample of biological material had been in transit with a transit time threshold associated with the medical diagnostic test; and 
	v) comparing a time delay between when the sample of biological material was collected and when it was placed in transit with a collection delay threshold for the medical diagnostic test.
	In regards to the central monitor being programmed to determine if a biological sample does not conform to the set of requirements for running a medical diagnostic test by: i) using the unique identifier of the sample to determine the medical diagnostic test to be performed; ii) comparing temperature data of the sample with a temperature threshold associated with the particular test; iii) comparing pressure data of the sample with a pressure threshold associated with the particular test; iv) comparing the transit time of the sample with a transit time threshold associated with the particular test; and v) comparing a collection delay of the sample with a collection delay threshold associated with the particular test, Forni teaches generating an alarm if the temperature of a sample passes a threshold, or any tampering is indicated (Forni [0030]-[0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the central monitor in the machine of modified Forni so that the central monitor is programmed to determine if a biological sample does not conform to the set of requirements for running a medical diagnostic test by: i) using the unique identifier of the sample to determine the medical diagnostic test to be performed; ii) comparing temperature data of the sample with a temperature threshold associated with the particular test; iii) comparing pressure data of the sample with a pressure threshold associated with the particular test; iv) comparing the transit time of the sample with a transit time threshold associated with the particular test; and v) comparing a collection delay of the sample with a collection delay threshold associated with the particular test. The motivation would have been that temperature, pressure, transit time, and collection delay can all negatively impact the quality of a biological sample if the values pass a certain threshold for the particular sample, depending on the specific test to be performed. Therefore, comparing the temperature, pressure, transit time, and collection delay for a particular sample to a threshold for each value based on the specific test to be performed will ensure that the sample has not been damaged or degraded to an unacceptable point where the test to be performed will generate inaccurate results, thereby improving the accuracy of any subsequent analysis.

Regarding claim 22, modified Forni discloses the machine of claim 18. Modified Forni further discloses that:
	a) the machine comprises a central monitor programmed to maintain the set of history logs by performing acts comprising incorporating data received from the history loggers into database records (Forni; [0017]-[0020], [0027], see Fig. 1 at storage device 7 for storing temperature and pressure data, which is part of control unit 4, [0015]). Modified Forni further discloses the set of one or more history loggers (0017]-[0020], [0027], see Fig. 1 at storage device 7 for storing temperature and pressure data, which is part of control unit 4, [0015], the control unit is a motherboard. See the Claim Interpretation section of the instant Office action above, which shows that the history logger has been examined as a wireless transceiver, a wireless receiver and wireless transmitter, a smartphone, or a computer, and equivalents thereof. As a motherboard is the main printed circuit board in a computer and holds and allows communication between crucial electronic components of a computer, the motherboard performs the same function as a computer, is interchangeable with a computer, and there are not substantial differences between a motherboard and a computer. Therefore, the motherboard is an equivalent. See MPEP 2183).
	Modified Forni fails to explicitly disclose that:
The database records are associated with unique identifiers of samples of biological material to which that data relates;
b) the set of one or more history loggers comprises: 
	i) a first sample manager located at a collection point for samples of biological material; and 
	ii) a second sample manager located at a preparation site for samples of biological material; 
c) the first sample manager is programmed to send to the central monitor, for each sample of biological material collected at the collection point where the first sample manager is located: 
	i) a timestamp reflecting when that sample of biological material was collected; 	ii) a unique identifier for that sample of biological material; 
d) the second sample manager is programmed to, for each sample of biological material received at the preparation site where the second sample manager is located: 
	i) retrieve, from the central monitor using the unique identifier for that sample of biological material, a set of preparation activities to perform for that sample of biological material; and 
	ii) present instructions to perform the set of preparation activities for that sample of biological material.
	Cheli teaches database records that are associated with unique identifiers of samples of biological material to which that data relates (Cheli; Pg. 7 Ln. 12-Pg. 8 Ln. 19, the population of biological samples may be test tubes for the collection of blood samples, each test tube having a unique identifier code. The measurement data of transport parameters is correlated with the identification data of the population of biological samples). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the database records in the machine of modified Forni so that the database records are associated with unique identifiers of samples of biological material to which that data relates as in Cheli, as Cheli teaches that the measurement data can therefore be correlated with each individual sample of biological material (Cheli; Pg. 7 Ln. 12-Pg. 8 Ln. 19), therefore allowing for each individual biological sample to be monitored for potential issues during transit, thereby reducing waste in the case that individual samples need to be disposed of, rather than the container that contains all of the individual samples.
	Modified Forni fails to explicitly disclose that:
b) the set of one or more history loggers comprises: 
	i) a first sample manager located at a collection point for samples of biological material; and 
	ii) a second sample manager located at a preparation site for samples of biological material; 
c) the first sample manager is programmed to send to the central monitor, for each sample of biological material collected at the collection point where the first sample manager is located: 
	i) a timestamp reflecting when that sample of biological material was collected; 	ii) a unique identifier for that sample of biological material; 
d) the second sample manager is programmed to, for each sample of biological material received at the preparation site where the second sample manager is located: 
	i) retrieve, from the central monitor using the unique identifier for that sample of biological material, a 	set of preparation activities to perform for that sample of biological material; and 
	ii) present instructions to perform the set of preparation activities for that sample of biological material.
	However, in regards to the history loggers comprising a first sample manager at a collection point and a second sample manager at a preparation site, the first sample manager programmed to send a time of collection timestamp and a unique identifier for each sample, and the second sample manager programmed to retrieve a set of preparation activities for each unique sample based on the identifier, and providing instructions for performing the preparation activities, Crum teaches providing a timestamp for when a sample is placed into a transport container (Crum; [0068], the sensor obtains, stores, or transmits time information when the sample container is placed in a carrier and transported), and providing instructions for processing samples according to a unique identifier on the sample (Crum [0069], each container includes machine-readable code that relates to sample identity and instructions for processing samples). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the machine of modified Forni to include the history loggers comprising a first sample manager at a collection point and a second sample manager at a preparation site, the first sample manager programmed to send a time of collection timestamp and a unique identifier for each sample, and the second sample manager programmed to retrieve a set of preparation activities for each unique sample based on the identifier, and providing instructions for performing the preparation activities. The motivation would have been that, as Crum teaches that maintaining the temperature of a biological sample within a defined range is critical, and that a transport container has a time limit where the biological sample can be kept within this defined range (Crum [0068], the transport container can maintain a temperature of 5 degrees Celsius for at least one hour. This implies that past the one hour mark, the container may not be able to maintain this temperature), recording the collection timestamp will enable a user to identify if a sample has been sitting at a collection point for an unacceptable amount of time that may affect the quality of the biological sample. Further, providing instructions for processing samples according to a unique identifier on the sample will ensure that the samples are processed properly according to the desired test to be performed on the sample, thereby improving the accuracy of the subsequent analysis.

Regarding claim 23, modified Forni discloses the machine of claim 22.
	Modified Forni fails to explicitly disclose that: 
a) each history logger from the set of one or more history loggers is programmed to: 
	i) require a user of that history logger to authenticate his or her identity before that history logger could:
	A) receive information about samples of biological material taken from patients; 
	B) communicate information about samples of biological material taken from patients with either the central monitor or other history loggers; 
	ii) inform the central monitor of the authenticated identity of the user of that history logger and the unique identifiers of samples of biological material handled by the user of that history logger; 
b) the central monitor is programmed to, based on receiving a message that a sample of biological material has arrived at the testing location, using the unique identifier for the sample of biological material, retrieve data indicating the authenticated identities of all users of history loggers who had handled the sample of biological material.
	However, with regards to each history logger being programmed to require a user to authenticate their identity before the history logger can receive information about the biological sample, and communicate information about the biological samples, and inform the central monitor of the authenticated identity of the user and all unique identifiers of samples handled by the user, and the central monitor being programmed to, upon arrival of each sample at a testing location, using the unique identifier of each sample to retrieve all authenticated users who have handled each sample, Forni teaches that transit data for samples can only be accessed by a registered user after entering their user name and password, as well as the various containers associated with each user (Forni [0033]-[0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the machine of modified Forni so that each history logger is being programmed to require a user to authenticate their identity before the history logger can receive information about the biological sample, and communicate information about the biological samples, and inform the central monitor of the authenticated identity of the user and all unique identifiers of samples handled by the user, and the central monitor is programmed to, upon arrival of each sample at a testing location, using the unique identifier of each sample to retrieve all authenticated users who have handled each sample. The motivation would have been to ensure that all of the users who have handled the sample are authorized, and enable a user to check that all users who have previously handled the sample are authorized, thereby allowing a user to see if a sample has been handled by an unauthorized user, and therefore should be disposed of.

Regarding claim 24, modified Forni discloses the machine of claim 18. 
	Modified Forni fails to explicitly disclose that:
the unique identifiers for the samples of biological material in the history logs comprise, for each sample of biological material transported in the sample transport container, at least one of: 
	a) an identifier of a sample holder in which that sample of biological material is contained; and 
	b) an identifier of the sample transport container, combined with an identification of a location in the sample transport container where the sample of biological material is placed.
	Cheli further teaches that the unique identifiers for samples in the history logs comprises, for each sample transported in a transport container, an identifier of a sample holder in which the biological sample is contained (Cheli; Pg. 7 Ln. 12-Pg. 8 Ln. 19, the population of biological samples may be test tubes for the collection of blood samples, each test tube having a unique identifier code. The test tubes are placed in a transport container. The measurement data of transport parameters is correlated with the identification data of the population of biological samples). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the machine of modified Forni so that the unique identifiers for samples in the history logs comprises, for each sample transported in a transport container, an identifier of a sample holder in which the biological sample is contained as in Cheli, as Cheli teaches that the measurement data can therefore be correlated with each individual sample of biological material (Cheli; Pg. 7 Ln. 12-Pg. 8 Ln. 19), therefore allowing for each individual biological sample to be monitored for potential issues during transit, thereby reducing waste in the case that individual samples need to be disposed of, rather than the container that contains all of the individual samples.

Regarding claim 25, modified Forni discloses the machine of claim 18.
	Modified Forni fails to explicitly disclose that:
	a) the sample manager located at the testing location is one of a plurality of sample managers located at a plurality of testing locations; 
	b) the set of one or more history loggers comprises a plurality of mobile history loggers; 
	c) the machine comprises a central monitor, wherein the central monitor is communicatively connected to each of the testing locations and is configured to: 
	i) determine a testing location to which a sample of biological material should be transported based on one or more of: 
	A) testing time at each of the plurality of testing locations; 
	B) distance between the sample of biological material and each of the plurality of testing locations; and 
	C) transit time to each of the plurality of testing locations; and 
	ii) send a message indicating the testing location to which the sample of biological material should be transported to a mobile history logger of a courier for the sample of biological material.
	However, in regards to the sample manager being one of a plurality of samples managers located at a plurality of testing locations, the one or more history loggers being a plurality of mobile history loggers, providing a central monitor connected to each of the testing locations and configured to determine which location the sample should be transported to based on one or more of the testing time at each location, the distance to each testing location, and the transit time to each location, and send a message indicating which testing location the biological sample should be transported to a mobile history logger of a courier for the biological sample, Cheli teaches a mobile history logger (Cheli; Pg. 8 Ln. 15-Pg. 9 Ln. 2, see Fig. 1 at communication terminals T, each of these terminals may be a mobile terminal such as a tablet or smartphone. See the Claim Interpretation section in this instant Office action, which states that the history logger is interpreted as a wireless transceiver, a wireless receiver and wireless transmitter, a smartphone, or a computer, and equivalents thereof). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the machine of modified Forni to include a mobile history logger as in Cheli, and to modify the machine of modified Forni by having the sample manager be one of a plurality of samples managers located at a plurality of testing locations, the one or more history loggers being a plurality of mobile history loggers, and providing a central monitor connected to each of the testing locations and configured to determine which location the sample should be transported to based on one or more of the testing time at each location, the distance to each testing location, and the transit time to each location, and send a message indicating which testing location the biological sample should be transported to a mobile history logger of a courier for the biological sample. The motivation would have been that Cheli teaches that a mobile history logger can be used to store data at multiple locations (Cheli; Pg. 8 Ln. 15-Pg. 9 Ln. 2, see Fig. 1). Further, providing multiple testing locations and indicating which testing location the sample should be sent to based on total testing time at each station, distance to each station, and/or transit time to each station would optimize the total time between sample collection and sample analysis. As Crum teaches that maintaining the temperature of a biological sample within a defined range is critical, and that a transport container has a time limit where the biological sample can be kept within this defined range (Crum [0068], the transport container can maintain a temperature of 5 degrees Celsius for at least one hour. This implies that past the one hour mark, the container may not be able to maintain this temperature), optimizing the total time between sample collection and sample analysis would ensure that degradation and deterioration of the transported samples is kept to a minimum.

Regarding claim 26, modified Forni discloses the machine of claim 18.
	Modified Forni fails to explicitly disclose that: 
a) the set of one or more history loggers comprises a plurality of mobile history loggers, each of which comprises at least one of: 
	i) a wireless transceiver; or 
	ii) a wireless receiver and a wireless transmitter; 
b) the sample manager at the testing location is programmed to receive the set of history logs from a mobile history logger carried by a courier who delivers the sample transport container to the testing location; 
c) the set of one or more history loggers is adapted to maintain the set of history logs using instructions, when executed by a history logger, cause the history logger which executes the instructions to perform acts comprising: 
	i) when a user of that history logger takes possession of a sample of biological material from a previous custodian of the sample of biological material, receiving, via a first NFC connection, the history log for the sample of biological material from a history logger used by the previous custodian of the sample of biological material; 
	ii) updating the history log for the sample of biological material with a timestamp indicating when the user of that history logger takes possession of the sample of biological material; and 
	iii) when the user of that history logger transfers possession of the sample of biological material to a new custodian, transferring, via a second NFC connection, the history log for the sample of biological material to a history logger used by the new custodian.
	However, in regards to the one or more history loggers being a plurality of mobile history loggers, each of which comprising at least one of a wireless transceiver or a wireless receiver and a wireless transmitter, and the sample manager at the testing location being programmed to receive the history logs from a mobile history logger carrier by a courier delivering the sample transport container, the history loggers being adapted to maintain the set of history logs via instructions such that i) when a user takes possession of a biological sample from a previous custodian, the user takes the history log of sample by the previous custodian of the sample, ii) the history log is updated to include a timestamp for when the user takes possession of the sample, and iii) when the user passes the sample to a new custodian, the history log is transferred to a history logger used by the new custodian, Cheli teaches a mobile history logger comprising at least one of a wireless transceiver or a wireless receiver and a wireless transmitter (Cheli; Pg. 8 Ln. 15-Pg. 9 Ln. 2, see Fig. 1 at communication terminals T, each of these terminals may be a mobile terminal such as a tablet or smartphone. A smartphone intrinsically includes a wireless receiver and wireless transmitter). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the machine of modified Forni to include that the history logger includes a mobile history logger comprising at least one of a wireless transceiver or a wireless receiver and a wireless transmitter as in Cheli, as Cheli teaches that a smartphone, which intrinsically includes a wireless receiver and wireless transmitter, can be used to store data at multiple locations (Cheli; Pg. 8 Ln. 15-Pg. 9 Ln. 2, see Fig. 1). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include multiple mobile history loggers, and the sample manager at the testing location being programmed to receive the history logs from a mobile history logger carrier by a courier delivering the sample transport container, the history loggers being adapted to maintain the set of history logs via instructions such that i) when a user takes possession of a biological sample from a previous custodian, the user takes the history log of sample by the previous custodian of the sample, ii) the history log is updated to include a timestamp for when the user takes possession of the sample, and iii) when the user passes the sample to a new custodian, the history log is transferred to a history logger used by the new custodian. The motivation would have been that tracking each custodian of the biological sample will ensure that no unauthorized persons have handled the biological sample, and, in the event an unauthorized person has handled the biological sample, the sample can be properly disposed of. Further, including a timestamp of when each custodian handles the sample will allow the total transit time of the sample to be tracked. As Crum teaches that maintaining the temperature of a biological sample within a defined range is critical, and that a transport container has a time limit where the biological sample can be kept within this defined range (Crum [0068], the transport container can maintain a temperature of 5 degrees Celsius for at least one hour. This implies that past the one hour mark, the container may not be able to maintain this temperature), tracking the transit time of the sample would ensure that degradation and deterioration of the transported samples is kept to a minimum, and that any samples that are kept in transit for an unacceptable amount of time are properly disposed of.

Other References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Shanmugavelayudam et al. (US Pat. No. 10,342,737; hereinafter Shanmugavelayudam) teaches a shipping and storage system for biological samples where hand-offs from one courier to another are recorded at a user interface to create records of the chain of custody (Col. 1 Lns. 26-29, Col. 9 Lns. 45-49).  Brackmann, et al. (WO 2006/124105 and US Pub. No 2010/0253519) teach smart mobile containers (SMC) which are secure and trackable shipping containers which provide environmental sensors, alarms and electronic locks for monitoring shipping conditions and custody chain.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798 

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798